



Exhibit 10.37


IDACORP, Inc. and Idaho Power Company Compensation for
Non-Employee Directors of the Board of Directors
(Effective January 1, 2018)


All directors of IDACORP also serve as directors of Idaho Power. The fees and
other compensation discussed below are for service on both boards. Employee
directors receive no compensation for service on the boards.


Form of Fee
 
Amount
Base Board Annual Retainer
 
$
75,000


 
 
 
Base Committee Annual Retainers
 
 
Audit Committee
 
12,000


Compensation Committee
 
6,000


Corporate Governance and Nominating Committee
 
6,000


Executive Committee
 
3,000


 
 
 
Additional Chair Annual Retainers
 
 
Chairperson of the Board of Directors
 
100,000


Chair of the Audit Committee
 
12,500


Chair of the Compensation Committee
 
10,000


Chair of the Corporate Governance and Nominating Committee
 
8,000


 
 
 
Annual Stock Awards
 
105,000


 
 
 
 
 
 
 



Deferral Arrangements


Directors may defer all or a portion of their annual IDACORP, Idaho Power,
IDACORP Financial Services, Inc., and Ida-West Energy retainers and meeting fees
and receive a lump-sum payment of all amounts deferred with interest or a series
of up to 10 equal annual payments after they separate from service with IDACORP
and Idaho Power. Any cash fees that were deferred before 2009 for service as a
member of the board of directors are credited with the preceding month’s average
Moody’s Long-Term Corporate Bond Yield for utilities, or the Moody’s Rate, plus
3%, until January 1, 2019 when the interest rate will change to the Moody’s
Rate. All cash fees that are deferred for service as a member of the board of
directors after January 1, 2009 are credited with interest at the Moody’s Rate.
Interest is calculated on a pro rata basis each month using a 360-day year and
the average Moody’s Rate for the preceding month.


Directors may also defer their annual stock awards, which are then held as
deferred stock units with dividend equivalents reinvested in additional deferred
stock units. Upon separation from service with IDACORP and Idaho Power,
directors will receive either a lump-sum distribution or a series of up to 10
equal annual installments. Upon a change in control the directors’ deferral
accounts will be distributed to each participating director in a lump sum. The
distributions will be in shares of IDACORP common stock, with each deferred
stock unit equal to one share of IDACORP common stock and any fractional shares
paid in cash.







